Citation Nr: 0905134	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-26 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from January 1975 to January 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

A 10 percent rating, the maximum rating authorized under 
Diagnostic Code 6260, is assigned for the veteran's service-
connected bilateral tinnitus.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for bilateral tinnitus 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.87, Diagnostic Code 6260 (2007); 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of an appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  VCAA notice is not required as to the claim for an 
evaluation in excess of 10 percent for tinnitus, because the 
issue presented is solely one of regulatory interpretation, 
and the courts have interpreted the regulation.  See Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); Smith v. Gober, 14 
Vet. App. 227, 230 (2000) (claim that a Federal statute 
provides for payment of interest on past-due benefits), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 
821 (2002).  For this reason, no further discussion of VA's 
duty to notify or assist the veteran is required.



Claim for increased initial evaluation for bilateral tinnitus

The basic facts of this claim are not in dispute.  In a 
rating action issued to the veteran in April 1997, service 
connection for tinnitus was granted, and a 10 percent 
disability rating was assigned under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The veteran submitted a claim in May 
2005 for increased evaluation in excess of 10 percent for his 
service-connected bilateral tinnitus.  The Veteran contends 
that he should have been granted a 10 percent evaluation for 
tinnitus in each ear at the time of the 1997 rating decision, 
because the law at that time allowed an evaluation in excess 
of 10 percent for tinnitus.  The Veteran was asked to clarify 
whether he wished to claim clear and unmistakable error (CUE) 
in the 1997 rating decision, but he did not respond.  The 
Veteran continues to contend that he is entitled to an 
evaluation in excess of 10 percent because tinnitus affects 
each of his ears.  In particular, he contends that the CAVC 
decision in Smith v. Nicholson, 19 Vet. App. 63 (2005), 
requires that an evaluation in excess of 10 percent be 
assigned for his tinnitus, since his grant of service 
connection for tinnitus was pre-1999 and pre-2003.

Tinnitus is evaluated under Diagnostic Code 6260.  This 
Diagnostic Code, by its terms, states that VA's practice is 
that only a single 10 percent evaluation is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, note 2.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (CAVC) reversed a 
Board decision that found that, under pre-June 2003 
regulations, no more than a single 10-percent rating could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 
2003 versions of Diagnostic Code 6260 required that VA assign 
dual 10-percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit reversed the CAVC's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349, 
1350.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the CAVC 
erred in not deferring to VA's interpretation.  The Federal 
Circuit reversed the CAVC decision in Smith.  Thus, the 
CAVC's decision, which would be favorable to the Veteran if 
it were precedential, cannot serve as a basis for a more 
favorable outcome in this case.  The Board notes that, even 
if the Veteran has perfected appeal of his claim for an 
evaluation in excess of 10 percent for tinnitus on the basis 
of CUE, the Federal Circuit's decision would require a 
finding that there was no CUE in the assignment of a 10 
percent evaluation in 1997.  

The applicable regulation precludes assignment of an 
evaluation in excess of a single 10-percent rating for 
tinnitus, including where the tinnitus is perceived as 
bilateral.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus, including on the basis that his grant of service 
connection for tinnitus was prior to 1999, must be denied.  
As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The evidence of record does not include any evidence that the 
veteran's tinnitus has resulted in a disability picture that 
is unusual or exceptional in nature.  His claim that he is 
entitled to an evaluation in excess of 10 percent for 
tinnitus because he has ringing in both ears does not raise 
an unusual disability picture, since VA interprets the 
criteria for evaluation of tinnitus as encompassing both 
unilateral and bilateral tinnitus.  There is no evidence that 
the veteran's tinnitus has impaired his industrial capability 
beyond a level consistent with the 10 percent schedular 
evaluation.  The Veteran has not pointed to any etiology 
other than acoustic trauma for tinnitus in either ear.  
Therefore, the Board is not required to address whether the 
veteran is entitled to an evaluation in excess of 10 percent 
for tinnitus on an extraschedular basis, and has no 
jurisdiction to address the issue in the first instance.  See 
38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.



____________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


